DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 10/28/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
     Claims 1-14 are objected to because of the following informalities:  

Claim 1 recites the limitation "the product" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the number" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the intensity of the real holographic reconstruction" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 2 recites the limitation "the product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the resulting distribution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the absolute distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the inverse Fourier transform" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the intensity distribution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the intensity of the second real holographic reconstruction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the distance" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the inverse Fourier transform" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the intensity distribution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the intensity of the second real holographic reconstruction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inverse Fourier transform" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the product" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the number" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the intensity of the real holographic reconstruction" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-14 are dependent on Claim 7, and hence inherit the deficiencies of Claim 7.
Claim 8 recites the limitation "the product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the resulting distribution" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the absolute distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the driver" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the phrase "such as" (See lines 2 and 3) renders the claim problematic because it is not certain whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Appropriate correction is required.

Allowable Subject Matter
     Claims 1, 7 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-6, 8-14 would be allowable if rewritten to overcome objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2010/0142014 A1 to Rosen et al.
U.S. Patent Application Publication US 2010/0165429 A1 to Buckley et al.

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/11/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872